Title: From George Washington to Bouillé, 1 October 1788
From: Washington, George
To: Bouillé, François-Claude-Amour, marquis de



Sir,
Mount Vernon October 1st 1788

The letter introductory of Mr Chastel de la Vallee, which you did me the honor to write to me on the 6th of May, has been forwarded by him since his arrival in America; with information that his affairs would detain him some little time in Philadelphia—I have written to him in return, that I shall be very happy to receive him, with marks of regard, at Mount Vernon; whensoever he can make his journey commodiously for himself.
In the mean time I would not delay to acknowledge the receipt of your letter and to assure you that your recommendation will ever have the force of a command with me: being always desirous of demonstrating with how high consideration and esteem I have the honor to be &c.

Go: Washington

